Exhibit 10.1

 

AMENDMENT
TO
REGIONAL JET SERVICES AGREEMENT

 

AMENDMENT TO REGIONAL JET SERVICES AGREEMENT (this “Amendment”) dated as of
October 7, 2003 by and among MAIR Holdings, Inc., a Minnesota corporation
formerly known as Mesaba Holdings, Inc. (“MAIR”), Mesaba Aviation, Inc., a
Minnesota corporation (“Mesaba”) and Northwest Airlines, Inc., a Minnesota
corporation (“Northwest”).

 

WITNESSETH:

 

WHEREAS, MAIR, Mesaba and Northwest have entered into the Regional Jet Services
Agreement dated as of the 25th day of October, 1996 (as amended to date, the
“Agreement”);

 

WHEREAS, Northwest has advised MAIR and Mesaba that it is considering serving
notice to terminate the Agreement pursuant to the early termination provisions
contained in Section 9.04 of the Agreement;

 

WHEREAS, Mesaba and MAIR have offered to extend the termination notice period
under the Agreement;

 

WHEREAS, Northwest will agree to such extension provided that MAIR and Mesaba
agree to the removal of five Avro Regional Jet aircraft from service;

 

WHEREAS, MAIR, Mesaba and Northwest desire to amend the Agreement for the
reasons described above and in the manner set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
MAIR, Mesaba and Northwest do hereby agree as follows:

 

1.             Amendment of Section 9.04.  Section 9.04 of the Agreement is
amended to read in its entirety as follows:

 

“Section 9.04         Early Termination.  Notwithstanding any other provision of
this Agreement, Northwest shall have the right to terminate this Agreement and
the Subleases as of the seventh anniversary of the effective date of the first
lease if Northwest shall have given a termination notice to Mesaba not later
than December 15, 2003.”

 

2.             Removal of Aircraft from Service.  MAIR, Mesaba and Northwest
agree that five Aircraft shall be removed from service on dates to be determined
by Northwest, commencing on or after December 1, 2003.

 

3.             Miscellaneous.  All capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Agreement.  This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but

 

--------------------------------------------------------------------------------


 

all of which shall together constitute one and the same instrument.  This
Amendment and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the law of the State of Minnesota. 
From and after the date hereof, all references in the Agreement to the Agreement
shall be deemed to be references to the Agreement as amended hereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first set forth above.

 

 

MAIR HOLDINGS, INC.

 

 

 

 

 

 

By:

     /s/  Paul F. Foley

 

 

 

Paul F. Foley

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

MESABA AVIATION, INC.

 

 

 

 

 

 

By:

     /s/ John G. Spanjers

 

 

 

John G. Spanjers

 

 

President and Chief Operating Officer

 

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

 

By:

     /s/ Thomas J. Bach

 

 

 

Thomas J. Bach

 

 

VP - Market Planning and Airlink

 

2

--------------------------------------------------------------------------------